Citation Nr: 1721386	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-30 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for infectious gonococcal urethritis.

2.  Entitlement to service connection for human immunosuppressive virus (HIV).

3.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for a bladder condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his October 2012 substantive appeal (via VA Form 9), the Veteran requested a Central Office hearing in Washington, D.C.  The appeal was readjudicated in a June 2016 supplemental statement of the case (SSOC), and the Veteran filed another VA Form 9, this time requesting a videoconference hearing at a local VA office.  An August 2016 VA Form 646 also indicates that the Veteran intended to testify at a videoconference hearing.  In April 2017, however, the Veteran was sent a notice letter informing him that he had been scheduled for a Central Office hearing in Washington, D.C.

In a May 2017 letter, submitted prior to the date of his scheduled hearing, the Veteran informed VA that he had intended to request a live videoconference hearing at a local VA office and that he would not be able to attend a hearing in Washington, D.C.  Accordingly, on remand, a videoconference hearing should be scheduled.  See 38 U.S.C.A. § 7107 (West 2014); see also38 C.F.R. § 20.700 (2016).

Accordingly, the appeal is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at a local VA office.  The Veteran must be provided written notice of the hearing in accordance with 38 C.F.R. § 20.704(b), and a copy of the notice should be associated with the claims folder.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




